In re Allstate Indemnity Company;— Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. C, No. 2012-10215; to the Court of Appeal, Fourth Circuit, No. 2014-C-0831.
Granted. Unlike the mandatory liability policy in Bernard v. Ellis, 11-2377 (La.7/2/12), 111 So.3d 995, the policy at issue is a voluntary personal umbrella policy. See, e.g.,. Hearty v. Harris, 574 So.2d 1234 (La.1991); Allen v. Allstate Ins. Co., 08-1451 (La.App. 3 Cir. 5/6/09), 10 So.3d 374 Therefore, relator is not statutorily mandated to extend uninsured motorist coverage to a person who falls outside the policy’s definition of an “insured person.” Accordingly, the judgment of the district court is reversed, and relator’s motion for summary judgment is granted.